SUPPLEMENT DATED JUNE 28, 2010 TO PROSPECTUS DATED MAY 1, 2010 Prudential Variable Contract Account GI-2 WITH RESPECT TO AICPA GROUP VARIABLE UNIVERSAL LIFE Effective June 28, 2010, AICPA Group Variable Universal Life will add two variable investment options to its fund offerings: the Prudential Small Capitalization Stock and the Lazard Retirement Emerging Markets Equity Portfolio. To support the addition of these funds, the following changes are applicable to the prospectus forAICPA Group Variable Universal Life for certificates effective on or before 12/31/2008: I. The second paragraph on the page immediately preceding the Table of Contents is revised as follows: You may choose to invest your Contract's premiums and its earnings in one or more of 18 variable investment options of the Prudential Variable Contract Account GI-2 (the “Account”).For a complete list of the variable investment options, their investment objectives, and their investment advisers, see The Funds. II. The first sentence of the first paragraph of The Funds section on page 8 is revised as follows: There are currently 18 variable investment options offered under Group Variable Universal Life. III. The following charts replace the existing charts of available investment options on pages 9 and 10: Portfolios Objectives Subadvisers Prudential Series Fund - Class I Shares Conservative Balanced Total investment return consistent with a conservatively managed diversified portfolio. PIM QMA Equity Long-term growth of capital. Jennison Flexible Managed Total return consistent with an aggressively managed diversified portfolio. PIM
